UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7626


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ENRIQUE SARDINETAS-SANCHEZ,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:07-cr-00030-gec-6; 7:10-cv-80245-gec-mfu)


Submitted:   April 28, 2011                    Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Enrique Sardinetas-Sanchez, Appellant Pro Se. Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Enrique      Sardinetas-Sanchez          seeks   to     appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2010) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2006).           When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                    Slack,

529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Sardinetas-Sanchez has not made the requisite

showing.      Accordingly, we deny a certificate of appealability

and dismiss the appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                         2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3